Appeal from an order allowing respondent an attorney's fee for certain services rendered the executor before and after appointment.
One Louis Riviere died in 1905, leaving an estate exceeding $50,000 in value, before which time he had executed a paper writing purporting to be his last will and testament, in which one Bachmann was named as executor. This will was offered for probate by the executor, who employed respondent, an attorney, for that purpose. A contest was filed by parties interested in the estate, and upon a hearing the will was admitted to probate and letters testamentary issued to Bachmann. Thereupon respondent, upon an affidavit and showing as to services rendered in the proceedings connected with the probate of the will, and their value, moved the court in which such proceedings were pending for an order under section 1616, Code of Civil Procedure, as amended, and section 1619, Code of Civil Procedure, for an allowance to himself of a just and reasonable compensation for extraordinary services rendered as attorney to said executor in the defense of the contests so instituted. This application, on June 5, 1906, the court denied giving respondent, however, the privilege *Page 775 
of renewing the same. Thereafter, the contestants served upon respondent, as counsel for the executor, a notice of intention to move for a new trial, and likewise served a statement of the case, to which statement respondent, as such counsel, submitted amendments which were in part adopted by the court, and the statement, with its amendments, was settled. Upon hearing of the motion for a new trial the same was denied, and contestants took an appeal from the judgment and order. Respondent, after such appeal was perfected, made preparation for argument and hearing in the supreme court, but before final submission the contestants dismissed the appeal. After the judgment so admitting the will to probate had become final respondent renewed his motion for an allowance for services set forth in the original motion, as well as for services thereafter rendered the executor upon the appeal; and the court, upon the hearing thereof, made its order allowing him for services before the admission of the will to probate the sum of $1,000, and for services upon the appeal $500, and ordered the executor to pay such sums to respondent. From this last order the contestants to the probate of the will and those otherwise interested in the estate take the appeal now under consideration.
The first point made by appellants is, that the order of the court, made in 1906, denying the application of respondent for an allowance for services rendered before the will was admitted to probate was a complete adjudication of his rights in relation thereto; and no appeal being had therefrom, he is concluded thereby, and the court was consequently without jurisdiction to hear and determine the subsequent motion upon which the order appealed from is based. The record disclosing, as it does, that the order of 1906 was made before the motion for a new trial and the perfecting of the appeal, it was therefore an order made in a pending action, and under section 182, Code of Civil Procedure, a second application could be made when liberty to renew the same was granted at the time of the denial. The granting of a motion after the same has once been denied is a matter addressed to the discretion of the court, and it will be presumed to have properly exercised this discretion if it permits the motion to be presented the second time. (Johnston v. Brown, 115 Cal. 696, [47 P. 686].) *Page 776 
As to the sum of $500 allowed for services upon the appeal, the subject thereof was not included within the original motion, and under no circumstances could it be said that there was any prior adjudication with reference to such subsequent services, even though the appeal was from a judgment rendered before letters issued.
The second and principal point raised by appellants is that, under the laws of this state, no attorney's fee can be allowed against an estate for services rendered before the will is admitted to probate, and this upon the authority ofMiller v. Kehoe, 107 Cal. 340, [40 P. 485], which declares that "counsel fees are not recoverable by a successful party in an action either at law or equity, except in the enumerated instances where they are expressly allowed by statute"; and this principle is applied to matters in probate. (Estate ofOlmstead, 120 Cal. 454, [52 P. 804].) The case last cited does not, in our opinion, determine the question here involved. In that case the contestants were successful, and the will was not admitted to probate because it had been revoked. Consequently, there was no executor for whom services could be rendered, and section 1616 does not warrant payment except for services rendered an executor or administrator. In this case, the will which appointed Bachmann executor was admitted to probate and letters testamentary issued to him. The acts of the executor named in procuring the probate of the will are comprehended within the general services rendered the estate, and it was as much Bachmann's duty to present the will for probate and take all necessary steps looking thereto as it was to perform any other directions thereunder. When one executes a will and appoints an executor there is an implied direction by the testator that such person shall take all steps necessary to carry into effect the intent and object of the testator. The confidence reposed in such executor by the testator would be abused, and he would prove recreant to his trust did he not, even in the face of contests, diligently endeavor to establish the will and in all respects to carry out the wishes of the testator. The right to employ counsel depends upon the right to litigate. (Estate of Jessup, 80 Cal. 626, [22 P. 260].) Having, as we believe, the right to litigate, and for the successful conduct of which the employment of counsel became necessary, the expense of such counsel was a proper charge against the estate. Assuming that no power *Page 777 
to charge the estate by a contract reposed in the executor until his due appointment, nevertheless when such appointment is made the liability of the estate to the executor would relate to the initiatory act necessarily performed in effecting the purposes of the testator by the due probate of his will. The law favors testacy, and section 1616, which provides: "Any attorney who has rendered services to an executor or administrator may, at any time during the administration, . . . apply to the court for an allowance to himself of compensation therefor," should receive such construction as would include services rendered the executor in the performance of any duty devolving upon him by the terms of the will, including that duty of prosecuting necessary and proper proceedings toward the establishment of such will.
We find no error in the judgment and order appealed from, and the same are affirmed.
Shaw, J., and Taggart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on November 9, 1908.